Citation Nr: 1116132	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post right ankle sprain with complex regional pain syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of cold injury to the left forearm, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of cold injury to the right ear, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of cold injury to the left ear, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of cold injury to the right hand fingers, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of cold injury to the right heel, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a heart disorder other than hypertension.

11.  Entitlement to service connection for nose bleeds, to include as secondary to a service-connected disorder.

12.  Entitlement to service connection for a seizure disorder.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a skin disorder of the bilateral feet, claimed as foot fungus.

15.  Entitlement to service connection for diabetes mellitus, type 2.

16.  Entitlement to service connection for an acquired psychiatric disorder, claimed as sleep disturbance.

17.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.W.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2004, December 2005, and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a June 2009 Board hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart disorder, entitlement to increased evaluations for right ankle sprain with complex pain syndrome, bilateral pes planus, bilateral hearing loss, cold injury residuals of the left forearm, cold injury residuals of the right heel, and cold injury residuals of the right hand fingers, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU), are addressed in the Remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right ear cold injury residuals are manifested by pain, tingling, numbness, and sensitivity to cold.

2.  The Veteran's left ear cold injury residuals are manifested by pain, tingling, numbness, and sensitivity to cold.

3.  Hypertension, nosebleeds, tinnitus, tinea pedis, and diabetes mellitus type 2 are currently diagnosed.

4.  The record does not contain evidence of a diagnosed seizure disorder, or of a chronic disability manifested by nosebleeds.

5.  The Veteran's service treatment records show no evidence of hypertension, tinnitus, tinea pedis, or diabetes mellitus type 2 in service or at service separation.

6.  The evidence of record does not relate the Veteran's hypertension to his military service.

7.  The evidence of record does not relate the Veteran's tinnitus to his military service.

8.  The evidence of record relates the Veteran's tinea pedis of the bilateral feet to his military service.

9.  The evidence of record does not relate the Veteran's diabetes mellitus type 2 to his military service, or to any incident therein, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right ear cold injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010). 

2.  The criteria for an increased evaluation for left ear cold injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).

3.  Hypertension was not incurred in, or aggravated by, active military service, cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Nosebleeds were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  A seizure disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A skin disorder of the bilateral feet was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Diabetes mellitus type 2 was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2004, May 2005, June 2005, May 2006, and August 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in that August 2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in October 2004, October 2005, November 2005, and May 2006; the Veteran has not argued, and the record does not reflect, that any of these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both the October 2004 and October 2005 VA audiology examinations address the functional limitations caused by the Veteran's hearing loss, and the clinical findings therein address the impact of the Veteran's hearing loss on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   During the Veteran's hearing, the VLJ noted the basis of the prior determination and the elements of the claims that were lacking to substantiate the Veteran's claims.  The VLJ specifically enumerated the issues on appeal, and asked questions pertinent to those issues; with respect to the claims for increase, questions focused on the severity of the service-connected disorder, and with respect to the claims for service connection, the questions focused on the onset and history of the disability in question.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

Increased Evaluation Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Residuals of Cold Injury, Right Ear and Left Ear

The Veteran's right ear and left ear cold injury residuals are each evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122.  A 10 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity.  Id.  A 20 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  The maximum 30 percent evaluation is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

The October 2004 VA cold injury protocol examination report noted no tissue loss.  At the November 2005 VA examination, the Veteran reported episodic itching and burning, plus skin peeling and pain in earlobes in cold weather.  Physical examination showed normal skin tone, normal nails, and normal intact sensation to light filament touch.  At the May 2006 VA cold injury protocol examination, no scars were noted.  There was no evidence of sensory impairment, weakness, or atrophy.  The June 2008 VA cold injury protocol examination, physical examination showed a normal physical examination of both ears.  

In this case, the evidence of record does not support evaluations greater than 10 percent disabling for either the right or left ear residuals of cold injury.  Tissue loss was objectively noted to be absent at the October 2004 VA cold injury examination; physical examination of the ears was normal at the June 2008 VA cold injury protocol examination.  Physical examination at the November 2005 VA examination noted normal skin tone, and normal intact sensation to light filament touch.  Finally, the June 2008 VA examiner determined that there was no hyperhidrosis on the Veteran's ears.  Although the Veteran reported at the November 2005 VA examination that he experienced episodic itching, burning, and pain in his earlobes in cold weather, and described tenderness of the crease between the right ear and scalp at a May 2009 private outpatient visit, these symptoms are already compensated by the currently assigned evaluation, which contemplates pain, numbness, and cold sensitivity.  Accordingly, evaluations in excess of 10 percent for either right ear cold injury residuals, or left ear cold injury residuals, under Diagnostic Code 7122 is not warranted.

Note (1) to Diagnostic Code 7122 directs that amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes, are to be separately evaluated, as are other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).  However, the evidence of record does not reflect that there were any amputations or similar complications other than those enumerated in the rating criteria.  As such, separate evaluations for complications of right ear and left ear cold injury residuals are not warranted.

Consideration has also been given as to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to his right ear and left ear cold injury residuals, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Because the Veteran's right ear cold injury residuals, and left ear cold injury residuals, are limited to pain, numbness, and cold sensitivity, and do not include tissue loss, color changes, locally impaired sensation, or hyperhidrosis, , the preponderance of the evidence is against his claim for increased evaluations.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Hypertension

Hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

The Veteran's service treatment records show no evidence of high blood pressure, or a diagnosis of hypertension, in service, at the April 1991 service separation examination, or within one year of service separation.  Subsequent to service, a November 2001 private treatment record noted a blood pressure reading of 136/70; shortly thereafter, blood pressure was 142/90 at a February 2002 private outpatient visit, and hypertension was diagnosed.  Hypertension continued to be diagnosed in VA and private treatment records dated through March 2009, with blood pressure readings ranging from a low of 114/84 at a January 2003 private outpatient visit, to a high of 179/90 in a February 2005 private outpatient visit.  At his June 2009 Board hearing, the Veteran asserted that his hypertension was present in service, and that he was once hospitalized for three days to stabilize the blood pressure.  He required IVs and a nitroglycerin patch and was monitored by a heart monitor.  He also reported having first been treated for high blood pressure in 1994 or 1995 at Seaton Medical Center, Austin, Texas.  

After a full review of the record, the Board finds that service connection for hypertension is not warranted, as the evidence of record does not relate the Veteran's hypertension to service.  There is no evidence of high blood pressure or diagnosed hypertension in service or at service separation.  The first objective diagnosis of hypertension is noted in 2002, more than 10 years subsequent to the Veteran's service separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, there are no opinions of record relating the Veteran's hypertension to his military service.  

The Veteran's assertions as to the presence of hypertension prior to 2002 have been considered, but do not appear credible in light of the remaining evidence of record.  If he had been hospitalized for hypertension in service, such evidence would have been documented in the service treatment records, but review of those records does not reveal any hospitalization for hypertension.  Moreover, while he reported that he was treated for high blood pressure in 1994 or 1995, there is no evidence to confirm that he actually had diagnosed hypertension, as opposed to higher-than-normal blood pressure readings.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Absent a probative medical nexus, the criteria for service connection are not met in this case.  Davidson, 581 F.3d at 1315-16.  For that reason, service connection for an acquired psychiatric disorder is not warranted.

Because the probative and persuasive evidence of record does not relate the Veteran's hypertension to his military service, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Nosebleeds

The Veteran's service treatment records show that in December 1989, he reported a 5 day history of nosebleeds, noting that they occurred when he was running.  He also reported a sore throat and coughing up blood.  The impression was nosebleeds, caused by a head cold.  Although no postservice evidence documents complaints of nosebleeds, the Veteran reported at his June 2009 Board hearing that he continued to experience nosebleeds with episodes of high blood pressure.

As noted above, the evidence reflects that the Veteran's nosebleeds in service were a symptom of a head cold.  Although they are not documented in the postservice period, the Veteran has testified that they occur in conjunction with episodes of high blood pressure.  In either event, the nosebleeds appear to be a symptom of an underlying condition; there is no evidence that they constitute a diagnosed disorder.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Accordingly, service connection for nosebleeds is not warranted.

Because the probative and persuasive evidence of record does not reflect a diagnosed chronic disability manifested by nosebleeds, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Seizure Disorder

The Veteran's service treatment records show that in March 1990, he experienced an episode of syncope with road marching, his third episode in the last 6 months.  No seizure activity was noted on physical examination, but the Veteran reported somulance after the ictal phase, post syncope.  A July 1990 service treatment record noted the Veteran's history of 3 episodes of cold weather exercise induced syncope.  The provisional diagnosis was seizure disorder versus conversion reaction.  In March 1991, the Veteran reported a history of dizziness, and noted that after his March 1990 syncope episode, there were no sequelae.

Subsequent to service, a cervical spine magnetic resonant imaging test (MRI) was conducted in June 2008 by a private facility after the Veteran reported episodic left hemiparesis.  The MRI found no neural element of compression.  An EEG conducted in July 2008 was also normal; the Veteran reported a history of left hemisensory loss of the left upper and left lower extremities.  At his June 2009 Board hearing, the Veteran asserted that he experienced syncope, seizures, and convulsions approximately 3 times per month in service, and that he was told that they were due to hypothermia.  In the postservice period, he reported experiencing a syncope episode in 2004, but not receiving any current treatment.  

After thorough review of the record, the Board finds that no current seizure disorder exists.  Indeed, the July 1990 service treatment record noted above indicated that the Veteran's syncopal events were likely cardiac in origin.  There is also no evidence of seizure activity in the period between the Veteran's April 1991 service separation and the June 2008 MRI; thus, continuity of symptomatology is not shown.  Mense, 1 Vet. App. at 356.  Finally, there is no evidence that, during the entire postservice period, that the Veteran has a diagnosed seizure disorder.  See Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.

Because the probative and persuasive evidence of record does not reflect a currently diagnosed seizure disorder, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. At 54-56.

Tinnitus

The Veteran's service treatment records show no evidence of tinnitus; at his April 1991 service separation examination, he specifically denied experiencing tinnitus.  Subsequent to service, the Veteran first reported tinnitus at the October 2004 VA examination, and described it as a ringing noise.  At the May 2005 and June 2008 VA examinations, the Veteran further described the tinnitus as a constant ringing and buzzing noise.  At a May 2009 private outpatient visit, the Veteran reported very loud tinnitus bilaterally; tinnitus was diagnosed.  

At the June 2009 Board hearing, the Veteran asserted that he first experienced ringing in his ears in service due to his work as a machine gunner, and that it had been constant since service separation.  He stated that his unit was issued hearing protection, but that it was not always use due to the immediate response needed in some situations.  Currently, the ringing interfered with his sleep, and it had not been solved either by adjustment of his hearing aids, or by a regimen of penicillin.  

Despite a current diagnosis, the probative and persuasive evidence of record does not relate the Veteran's tinnitus to service.  The May 2005 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to service, or to his bilateral hearing loss.  The rationale provided was that there was no tinnitus at the time of service separation.  The remaining evidence of record supports this opinion; the Board notes that the Veteran's April 1991 service separation examination, at which the Veteran denied tinnitus, reflected hearing loss bilaterally for VA purposes, and to a degree where the examining physician indicated that the Veteran was a possible hearing aid candidate.  Moreover, there is no evidence that the Veteran complained of tinnitus to private or VA clinicians at any time prior to his October 2004 VA examination.  Although tinnitus is one of only a few disorders for which subjective reporting is sufficient evidence of onset, the Veteran's tinnitus, by his own report, did not begin until the postservice period.  Compare Charles v. Principi, 16 Vet. App. 370, 373 (2002), with Mense, 1 Vet. App. at 356.  Accordingly, lacking both continuity of symptomatology and a nexus opinion relating the Veteran's hearing loss to service or any incident therein, service connection for tinnitus is not warranted. 

Because the probative and persuasive evidence of record does not relate the Veteran's tinnitus to his military service or an incident therein, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. At 54-56.

Skin Disorder, Bilateral Feet

At the June 2009 Board hearing, the Veteran asserted that he had a fungal infection of his right foot after sustaining frostbite while stationed in Alaska, and has had this infection since service.  The Veteran's service treatment records clearly reflect that he was treated for frostbite injuries to multiple body parts in February 1991.  The Veteran's testimony in this regard is certainly competent, as skin disorders and their characteristic symptoms are readily readily observable by laypersons.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Under the law, service connection is ordinarily warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.

The Board finds that the evidence supports the Veteran's claim of service connection for tinea pedis of the bilateral feet.  Although the record does not contain an opinion relating the Veteran's current chronic tinea pedia of the bilateral feet to his military service, this does not necessarily preclude a grant of service connection, as the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment.  Savage v. Gober, 10 Vet. App. 488 (1997).  

After thorough review of the record, the Board concludes that none of the evidence of record contradicts the Veteran's sworn, competent testimony that his bilateral foot skin disorder, specifically tinea pedis of the feet, began in service and has continued to manifest since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim for service connection by supporting the occurrence of an in-service injury as well as the presence of disability or symptoms of disability subject to lay observation).  Service connection for tinea pedis is therefore warranted.

Finally, the Board notes that service connection is already in effect for residuals of a frostbite injury to the right heel.  However, that disability is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122.  Diagnostic Code 7122, as noted above, rates disabilities primarily on neurologic (sensory) findings, not on skin symptomatology.  Therefore, the Board finds that granting service connection for a skin disorder of the bilateral feet does not constitute pyramiding, since the sensory symptoms that the Veteran experiences in his right heel, and the cutaneous symptoms he experiences in his feet and toes, constitute separately compensable disabilities.  Compare Esteban v. Brown, 6 Vet. App. 259 (1994), to 38 C.F.R. § 4.14 (2010).

Diabetes Mellitus, Type 2

VA regulations provide that if a veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, including diabetes mellitus, type 2.  38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not asserted, and there is no evidence to reflect, that the Veteran served in an overseas area in which VA has confirmed that herbicides were present.  Accordingly, service connection for diabetes mellitus type 2 is not warranted on a presumptive basis.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records, to include his April 1991 service separation examination report, show no evidence of blood sugar abnormalities or of a diabetes diagnosis.  Subsequent to service, an August 2001 private treatment record noted that the Veteran was newly diagnosed with diabetes mellitus type 2.  That diagnosis was continued in private and VA treatment records dated from September 2001 through November 2008.  At his June 2009 Board hearing, the Veteran indicated that he did not received treatment for and was not formally diagnosed with diabetes in service, but that high blood glucose levels were first found in 1994 or 1995, and diabetes was first formally diagnosed in 2004.  

Although diabetes mellitus is currently diagnosed, the evidence of record does not relate it directly to the Veteran's military service.  The first documented evidence of diabetes mellitus type 2 is noted as August 2001, approximately 10 years after separation from military service.  See Mense, 1 Vet. App. at 356.  Moreover, there are no opinions of record, private or VA, concluding that the Veteran's diabetes mellitus type 2 is related to his military service.  For these reasons, the criteria for service connection are not met, and the claim fails.  See Davidson, 581 F.3d at 1315-16.  As such, service connection for diabetes mellitus type 2 is not warranted.

Because the Veteran did not serve in Vietnam for the purposes of the controlling regulations, and the probative and persuasive evidence of record does not relate his currently diagnosed diabetes mellitus type 2 to military service or to any incident therein, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

An increased evaluation for right ear cold injury residuals is denied.

An increased evaluation for left ear cold injury residuals is denied.

Service connection for hypertension is denied.

Service connection for nosebleeds is denied.

Service connection for a seizure disorder is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder of the bilateral feet is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for diabetes mellitus type 2 is denied.


REMAND

At his June 2009 Board hearing, the Veteran asserted that his right ankle sprain with complex pain syndrome, bilateral pes planus, bilateral hearing loss, and cold injury residuals of the left forearm, right heel, and right hand fingers, had worsened since his last examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  Accordingly, new VA joints, neurology, feet, audiology, and cold injury protocol examinations must be conducted to determine the current severity of these service-connected disorders.

At his June 2009 Board hearing, the Veteran asserted that during service, he experienced nightmares and would wake up in a cold sweat.  He also recalled postservice episodes where he displayed unusual, anxiety-type behavior around his wife.  The Veteran asserted that he has received VA outpatient psychiatric treatment.  His wife testified at the June 2009 hearing that he had a few episodes of extremely odd behavior where she had to remove herself from the situation, and verified the Veteran's nightmares and talking in his sleep.  Based on this evidence, it appears that the Veteran's claimed sleep disturbance may be a manifestation of an acquired psychiatric disorder.  Accordingly, a VA examination is required so that the diagnostic picture may be clarified.

Additionally, the Veteran's service treatment records repeatedly reflect evidence of chest pain, pulmonary insufficiency, systolic heart murmur, and a diagnosis of costochondritis; a May 1990 echocardiogram showed minimal pulmonary insufficiency.  However, on service separation in April 1991, no heart disorder or abnormal cardiac clinical findings were noted.  Subsequent to service, the Veteran has been treated for chest pain, but not diagnosed with a heart disorder other than hypertension.  Based on the significant symptomatology noted in service, a VA examination is required so that the nature and etiology of the Veteran's current cardiac problems, other than hypertension, may be determined.

Finally, an April 2008 rating decision denied entitlement to TDIU.  In May 2008, the Veteran asserted in a written statement, titled "Appeal/Notice of Disagreement," that he "ha[s] permanent disability at 100%."  Although he did specifically state that he disagreed with the April 2008 rating decision, the Board finds that he indicated that he was disabled from working, thus constituting his disagreement with the April 2008 rating decision's finding that he was not totally disabled due to his service-connected disorders.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  However, review of the claims file reveals that VA has not yet issued a statement of the case as to the issue of entitlement to TDIU, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disorder and a heart disorder, entitlement to increased evaluations for right ankle sprain with complex pain syndrome, bilateral pes planus, bilateral hearing loss, cold injury residuals of the left forearm, cold injury residuals of the right heel, and cold injury residuals of the right hand fingers, and entitlement to TDIU, are remanded for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his right ankle disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  All pertinent ranges of motion, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion for the joint(s) in question.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) factors, must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.

2.  Schedule the Veteran for a VA feet examination to determine the current severity of his bilateral pes planus.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  
3.  Schedule the Veteran for a VA audiological evaluation to determine the current severity of his bilateral hearing loss.  The claims file, to include any additional private records obtained in conjunction with the action detailed above, and a copy of this Remand, must be provided to and reviewed by the VA examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of a complete VA audiological evaluation must be recorded, to include a statement detailing, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, the puretone threshold average of the results from 1000 Hertz to 4000 Hertz, and the results of the word recognition test, in percentages, using the Maryland CNC test.

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cold injury residuals of the left forearm, right heel, and right hand fingers.  The claims file and a copy of this Remand should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examiner is asked to identify all current residuals of frostbite in these areas.  The examiner should conduct such tests as are required to clinically verify each of the Veteran's subjective assertions as to his cold injury residual symptomatology.  

5.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the etiology of any psychiatric disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the service and postservice medical records, and the examination results, the examiner is requested to determine whether the Veteran suffers from a psychiatric disability.  If a psychiatric disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the psychiatric disability is related to service.  The examiner should also comment as to the Veteran's complaints of middle insomnia, and opine as to whether this constitutes a separate disorder, or is a manifestation of any psychiatric disorder(s) found.  A complete rationale for all opinions must be provided.  

6.  Schedule the Veteran for an examination to determine the nature and etiology of any heart disorder found.  The Veteran's VA claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.  The examiner should report all current diagnoses.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  

7.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

8.  Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to TDIU.  38 C.F.R. § 19.26 (2009).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the April 2008 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2009).  If the Veteran perfects an appeal as to this issue, the case should be returned to the Board for appellate review.

9.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


